EXHIBIT (10)U

 

NON-EMPLOYEE DIRECTOR COMPENSATION AND BENEFITS SUMMARY

 

COMPENSATION

 

Annual Payments

 

Annual Retainer

 

$

70,000

 

Committee Chair Fee

 

 

 

· Audit

 

$

15,000

 / 7,500 (for other members)

· Compensation and Finance

 

$

10,000

 

· Governance / Presiding Director

 

$

15,000

 

 

In addition, a number of shares of stock units are credited annually to each
director’s deferred stock unit account. The Board has fixed the annual value of
the stock units to one-half the value of the annual retainer, or $35,000.

 

All reasonable travel, telephone and other expenses incurred on behalf of Ecolab
are reimbursable.

 

Directors may choose, at the time of initial election to the Board and annually
thereafter, to have the portions of their compensation which are paid in cash
deferred into an interest bearing deferred account or the stock unit account.

 

Deferred Accounts

 

Deferred accounts are of two types: (i) stock unit accounts which are comprised
of stock equivalents, which increase/decrease with Ecolab’s stock price and are
credited with dividend equivalents; and (ii) interest-bearing accounts, which
are credited with interest at the prime rate.

 

Deferred accounts for a director are tax deferred until the director ceases
Board service. At that time, the proceeds are paid in a lump sum or in equal
annual installments for up to 10 years depending on the director’s election,
which can be made, generally, as late as one year prior to leaving the Board for
amounts deferred before 2005. Amounts deferred in 2005 or later must be paid in
a lump sum. Amounts deferred to the interest-bearing account, are paid in cash.
Amounts in the stock unit account are paid in Ecolab stock. Upon death, a lump
sum of any remaining amounts will be paid to the director’s beneficiary.

 

BENEFITS

 

Stock Option Plan

 

Directors receive a non-qualified option to purchase a number of shares of
Common Stock, as fixed from time-to-time by the fair market value on such date.
The right to exercise the option vests 25% at the end of each three-month period
following the grant date. Currently, the Board has fixed the value of the annual
stock option grant at $55,000.

 

--------------------------------------------------------------------------------


 

Options may be exercised for a period of 10 years from grant. However, in the
event a director ceases to be a director, the exercise period is shortened to
the lesser of five years from the date the director terminates director status
or the remaining term of the original option period.

 

Matching Gifts

 

Ecolab will match, up to $1,000 per fiscal year, a director’s contributions to
accredited U.S. educational institutions and an additional $100 for
contributions to qualifying U.S. public radio and television stations.

 

Eligibility for this program continues through the calendar year in which a
director ceases to be a director.

 

Travel Insurance

 

Directors are covered by $150,000 business travel accident coverage while
traveling on Ecolab business.

 

Director Liability Protection

 

·                  The current D&O coverage is $75 million. There is no
individual deductible.

 

·                  Ecolab’s Certificate of Incorporation eliminates the ability
of Ecolab or its stockholders to recover monetary damages resulting from
good-faith breaches of certain fiduciary duties by a director.

 

·                  Directors are entitled to indemnification by Ecolab for
actions as a director taken in good faith and in a manner reasonably believed to
be in, or not opposed to, the best interests of Ecolab.

 

--------------------------------------------------------------------------------